Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-11, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
A hybrid power transmission device for a power system, comprising; a single planetary gear train composed of a sun gear, a planetary gear, a planetary carrier and a gear ring, a first electric motor, a second electric motor and an engine; the first electric motor is in parallel with a first reduction gear pair and a second reduction gear pair, wherein the first reduction gear pair is connected with the sun gear through a sleeve shaft, the second reduction gear pair is connected with a first clutch and controls whether the second reduction gear pair is connected to a first motor shaft; the second electric motor is connected with a third reduction gear pair, the gear ring is connected with a connecting shaft, and the second reduction gear pair and the third reduction gear pair are respectively connected with the connecting shaft; the planetary carrier is connected with a brake; the engine is connected with the planetary carrier by passing an input shaft through the sleeve shaft, and an output shaft is connected with the connecting shaft.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. What is new here is the arrangement of the shafts, gears and clutches in the claimed . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Dirk Wright/
Primary Examiner
Art Unit 3659



Wednesday, February 24, 2021